Citation Nr: 9928530	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-48 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for schizoid personality, also claimed as a 
psychological disorder.

2.  Entitlement to service connection for dementia as 
secondary to head injury.

3.  Entitlement to service connection for dizziness, claimed 
as Meniere's syndrome.

4.  Entitlement to a compensable evaluation for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for schizoid personality, also claimed as a psychological 
disorder, the regional office (RO) has adjudicated claims for 
a compensable rating for hearing loss of the right ear and 
service connection for dementia as secondary to head injury 
and dizziness, claimed as Meniere's syndrome.  Following the 
veteran's disagreement with the denial of these claims, a 
supplemental statement of the case was issued as to these 
issues in March 1999.  Consequently, the Board finds that it 
has jurisdiction over these additional issues.  See Manlincon 
v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 1999).  The 
Board further finds that the issues of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for schizoid personality, also claimed as 
a psychological disorder, and entitlement to service 
connection for dementia as secondary to head injury require 
further evidentiary development.  These issues will be 
addressed more fully in the Remand portion of this decision.  


FINDINGS OF FACT

1.  Dizziness was not shown in service; dizziness, first 
shown after service, is not causally linked to service.

2.  The veteran's service-connected right ear hearing loss is 
currently manifested by hearing at level VII in an 
unexceptional disability picture; the veteran is not service 
connected for any hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for dizziness, 
claimed as Meniere's syndrome, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dizziness, Claimed as Meniere's Syndrome

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service medical records reflect no complaints or findings 
with respect to dizziness or treatment for symptoms diagnosed 
as Meniere's syndrome.  Separation physical examination did 
reveal moderate hearing loss in the right ear, but evaluation 
of the head and ears at this time was otherwise negative.  It 
is further noted that while service medical records reflect 
that the veteran sustained injury as a result of falling on a 
rock in August 1971, there were no recorded complaints of 
dizziness or injury to the head.  

A VA hospital summary for the period of November to December 
1973 reflects that the veteran was admitted for evaluation of 
episodes of shortness of breath associated with stabbing 
precordial discomfort.  These symptoms reportedly had existed 
intermittently for the previous five years, and had been 
present during active duty in the military.  In the weeks 
immediately preceding this hospitalization, the veteran 
reported that there had been some associated dizziness and 
some increase in the frequency of the symptoms.  

VA medical examination in January 1974 revealed that the 
head, neck and face were normal, and evaluation of the ears 
also revealed negative findings.  There were no complaints or 
findings at this time associated with dizziness or symptoms 
associated with Meniere's Syndrome.

A VA hospital summary from July 1987 reveals that head and 
neck examination revealed a healed laceration.  However, 
there were no complaints of dizziness and neurological 
examination of the cranial nerves was negative.

VA medical examination in April 1991 indicated that the 
veteran reported a history of a head injury in combat, and 
that the veteran had a known central nervous system injury.  
An audiogram reportedly revealed that the veteran had 
bilateral sensorineural hearing loss.  The examiner commented 
that the veteran's hearing loss was difficult to assess in 
view of the findings.  However, he went on to indicate that 
the veteran's hearing loss was likely due to central nervous 
system/otologic neural injury. 

At the veteran's personal hearing in February 1992, the 
veteran did not complain of dizziness associated with his 
service-connected right ear hearing loss.

VA audio-ear disease examination in October 1996 revealed 
that the veteran reported a history of head injury and brain 
syndrome secondary to the head injury.  The veteran 
complained of occasional vertigo which reportedly happened 
randomly.  This was not associated with hearing loss or 
tinnitus.  At the time of this examination, the veteran 
reported some nausea associated with his vertigo, but no loss 
of consciousness.  He also reported incoherence and urinary 
incontinence associated with these dizzy spells.  The last 
dizzy spell was during the morning prior to this examination 
when he arose quickly from his bed to a standing position, 
although he denied other symptoms with this episode.  The 
veteran did not know how long the dizziness would last.  
Physical examination did not reveal any active ear disease 
and the results of an audiogram that was conducted at this 
time were found to be unreliable based on the veteran's 
responses.  At best, the examiner determined that the left 
ear was normal and the right ear had a questionable mild 
sensorineural hearing loss.  The diagnosis was normal 
otologic examination with questionable mild sensorineural 
hearing loss of the right ear.

The October 1996 examiner went on to comment that although 
the veteran had been noted to have Meniere's syndrome from 
previous examination, the veteran's history was not 
consistent with this diagnosis as the dizziness was not 
associated with hearing loss at this time.  There were also 
no neurological factors which were currently associated 
including incontinence and incoherence, and the veteran had a 
history of seizures.  In addition, the examiner noted that 
the dizziness episodes lasted in the range of minutes as 
opposed to hours, and that Meniere's syndrome was an unlikely 
diagnosis.  A possible etiology for the dizziness was 
indicated to be seizure activity, and it was noted that the 
veteran had additional medical problems which m[ight] 
contribute to this dilemma, including the brain syndrome 
secondary to his head injury and diabetes.


Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, supra.  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a current 
diagnosis of non-otologic dizziness.  Thus, the first element 
of a well-grounded claim, current disability, is established.  
See Caluza v. Brown, supra.  The veteran's evidentiary 
assertions are also sufficient to establish that he sustained 
an injury to his head during active service, in that the 
veteran has described circumstances of the onset of certain 
symptoms through his lay statements that a lay party is able 
to establish.  Moreover, for purposes of determining whether 
the claim is well grounded, lay evidentiary assertions must 
be presumed to be true, with exceptions not here relevant.  
King v. Brown, 5 Vet. App. 19 (1993).  Thus, the second 
element of a well-grounded claim, i.e., in-service incurrence 
of a disease or injury, is established.  See Caluza v. Brown, 
supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  In 
this regard, the only evidence advanced to support the 
existence of dizziness in service or dizziness of 
neurological origin within one year thereafter consists of 
the statements of the veteran after service.  See Caluza v. 
Brown, supra.  However, the Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran has had no medical training 
(the record does not reflect that the veteran has any special 
medical education or training), he is not able to establish 
that a disability associated with dizziness manifested itself 
as such in service or within one year after service, and that 
he presently has the same condition.  Likewise, while the 
veteran is able to establish that he experienced symptoms of 
dizziness during service and that he has manifested 
continuity of symptomatology after discharge, medical 
evidence is required to relate the symptomatology to the 
current non-otologic dizziness identified in the most recent 
October 1996 VA audio-ear disease examination report.  The 
veteran's assertions are not competent to establish that any 
currently diagnosed non-otologic dizziness is related to 
symptoms he experienced in service; such lay assertions carry 
no weight.  See Espiritu v. Derwinski, supra.  The veteran's 
assertions as to continuity of symptoms cannot establish the 
nexus element because the underlying disability or 
disabilities at issue (non-otologic dizziness) is not subject 
to lay observation.  Savage v. Brown, supra.  As for the 
medical evidence of record, there is no medical evidence 
which relates any current non-otologic dizziness to service 
or to a period of one year after service.  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

While the veteran has complained of neurological symptoms 
associated with this disability, there is no competent 
evidence to show that the veteran's dizziness is neurological 
in origin or that the dizziness complained of within one year 
of service was related to a disease of the nervous system.  
See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the record as it 
now stands is simply devoid of any competent medical evidence 
to show that the veteran's currently diagnosed non-otologic 
dizziness is related to service.  In fact, relevant medical 
evidence from the October 1996 VA audio-ear disease 
examination reflects the examiner's opinion that the 
veteran's dizziness was not related to Meniere's syndrome, 
and that a possible etiology for the veteran's dizziness 
could be seizure activity.  In addition, while the examiner 
went on to offer the opinion that there were several medical 
problems which m[ight] contribute to this dilemma including 
brain syndrome secondary to his head injury and diabetes, the 
Court has held that an equivocal medical opinion is 
inadequate to provide the necessary nexus to service.  See 
Tirpak v. Derwinski, supra.  Moreover, in order to be service 
connected for dizziness as secondary to brain syndrome, brain 
syndrome would have to be service-connected, and this is not 
currently the case.  See 38 C.F.R. § 3.310(a) (1998).





II.  Hearing Loss in the Right Ear

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (1998).

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulations changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO has not had the opportunity to 
evaluate the veteran's claim under the new regulations.  
However, in this case, the Board believes that a remand to 
afford the RO an opportunity to review the veteran's claim is 
not necessary.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  64 Fed. 
Reg. 25,202 (1999) (to be codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in any four of the five frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The 
second was where pure tone thresholds are 30 decibels or less 
at frequencies of 1,000 Hertz and below, and are 70 decibels 
or more at 2,000 Hertz.  64 Fed. Reg. 25, 209 (1999) (to be 
codified at 38 C.F.R. § 4.86).

A review of the history of this disability shows that service 
connection was granted for right ear hearing loss with a 0 
percent rating assigned by a May 1991 rating decision, based 
on service medical records and a Department of Veterans 
Affairs (VA) medical examination performed in February 1990 
and April 1991.  Service medical records were found to show 
hearing loss in the right ear on separation examination.  VA 
medical examination in February 1990 revealed hearing loss in 
the right ear by history.  

VA audiological examination in April 11, 1991 produced 
results that were not considered reliable.  The report of 
another VA audiological examination, dated April 18, 1991, 
indicates that the average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz were 78 in the right ear and 68 in 
the left ear.  The report indicates that the pure tone 
thresholds were believed to represent supra-threshold 
response levels and that due to the veteran's psychosis, the 
veteran was not able to respond at lower levels.  The report 
further shows that speech recognition could not be tested 
since the veteran was unable to repeat spondees or 
monosyllabic words due to his mental state.  The veteran also 
underwent an auditory brainstem response/latency intensity 
function test in June 1991.  The report of that test notes 
that "[t]hese results suggest a mild hearing loss in the high 
frequencies for the right ear and normal/mild high frequency 
hearing sensitivity in the left ear."

At his personal hearing in February 1992, the veteran 
testified that he was examined on three separate occasions, 
that the results of the testing revealed that something was 
wrong, and that he was not going to report for any further 
examinations.  He also testified to the effect that he was 
deaf in the right ear and that a hearing aid did not improve 
his hearing.

In June 1995, the Board denied the veteran's previous claim 
for a compensable rating for his right ear hearing loss.  At 
this time, the Board noted that the results of the 
audiological evaluation of April 1991 represented supra-
threshold response levels that were not consistent with the 
results of the June 1991 auditory brainstem response 
evaluation.  However, it further found that the provisions of 
38 C.F.R. § 4.85 (1994) provided that ratings for hearing 
loss disability were to be rated based on pure tone 
audiometric evaluations.  This regulation also provided that 
controlled speech discrimination scores were to be considered 
unless the Chief of the Audiology Clinic certified that their 
use would be inappropriate.  The Board noted that there was 
no such certification of the record.  However, since the 
examination report showed that speech recognition could not 
be tested since the veteran's mental state prevented him from 
responding to words at the test, the Board concluded that 
consideration of Table VIa was appropriate.  Therefore, the 
Board evaluated the veteran's claim based on the pure tone 
results of the April 18, 1991, audiological examination.

In its review of the April 18, 1991, audiological examination 
in June 1995, the Board first noted that the report of the 
April 1991 audiological examination did not show total left 
ear deafness but rather that his average pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz was 68 decibels.  
Additionally, the Board observed that the results of auditory 
brainstem response testing indicated that there was at most 
mild hearing loss in the left ear.  The report of the April 
1991 audiological examination also showed that right ear 
hearing was manifested at the same frequencies by an average 
pure tone threshold of 78 decibels.  When the veteran's right 
ear pure tone threshold average was applied to Table VIa, 
Numeric Designation of Hearing Impairment, the numeric 
designation was VII.  Since his left ear was not service-
connected, the numeric designation was I.  When these numeric 
designations were applied to Table VII, Percentage 
Evaluations for Hearing Impairment, the disability rating was 
determined to be noncompensable.  38 C.F.R. § 4.87.

VA outpatient records from October 1995 reflect that the 
veteran was seeking to obtain an evaluation of his hearing 
impairment.

A VA outpatient record from April 1996 reflects that the 
veteran reported a history of right ear hearing loss 
secondary to infantry experience in Vietnam.  The assessment 
was presumed sensorineural hearing loss of the right ear 
secondary to noise exposure.  

VA outpatient records from June 1996 reflect that the veteran 
was seeking to have his hearing evaluated for the purpose of 
obtaining a hearing aid.

Thereafter, October 1996 VA audio-ear disease examination 
revealed that the veteran complained of constant hearing loss 
in his right ear which was nonfluctuating in nature and long-
standing.  No active ear disease was noted and there was no 
ear disease which was noted to affect any function other than 
hearing at the time of the examination.  An audiogram that 
was conducted at this time was deemed to be unreliable 
secondary to the veteran's nonphysiologic response to 
testing, and at best, the examiner indicated that the left 
ear was normal and the right ear had a questionable mild 
sensorineural hearing loss.  The diagnosis was normal 
otologic examination with questionable mild sensorineural 
hearing loss of the right ear, and non-otologic dizziness.  
The examiner further commented that the veteran had no 
demonstrable hearing loss at this time.

On the authorized audiological evaluation in October 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
85
85
LEFT
40
25
45
50
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 100 in the left ear.  Pure 
tone threshold averages were noted to be 82 on the right and 
45 on the left.  It was further noted that the veteran 
reported trouble hearing since an injury to his head in 1972 
when he was stationed in Germany while in the Army.  The 
veteran further reported that his most recent hearing test 
was conducted at the VA audiological service in Long Beach, 
California, at which time he was supplied with a hearing aid.  
The hearing aid was apparently lost during his family's 
relocation to Florida approximately three years earlier.  The 
examiner indicated that the test results at this time were 
inaccurate and invalid and did not represent the true hearing 
abilities of the veteran, based on a lack of cooperation 
during testing and the fact that the speech reception 
thresholds were not in agreement with the pure tone threshold 
averages.  The examiner further noted that the speech 
reception thresholds indicated that the pure tone thresholds 
were better (more sensitive) than indicated.  The examiner 
also noted the excellent word recognition score for the right 
ear was obtained at a presentation level 10 decibels better 
(more sensitive) than the reported pure tone thresholds for 
that ear.  Intertest consistency was found to be poor and the 
results not suitable for rating purposes.  


Analysis

The Board concludes that the fundamental problem as to this 
issue is that the attempt to afford the veteran an 
audiological evaluation for his right ear hearing failed.  
The audiologist who conducted the October 1996 audiological 
evaluation highlighted the inconsistency between the pure 
tone threshold averages and the speech reception thresholds 
and reported that the test results were unreliable due to the 
failure of the claimant to cooperate.  The Board notes that 
38 C.F.R. § 4.85 provides that ratings for hearing loss 
disability are to be rated based on pure tone audiometric 
evaluations, and that controlled speech discrimination scores 
are to be considered unless the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both pure tone average and 
speech discrimination inappropriate.  The Board notes that 
there was no such certification of the record with respect to 
the April 1991 VA examination results.   The Board finds that 
the October 1996 examiner effectively certified that the 
audiological test results were not suitable for rating 
purposes because they were "inaccuate and invalid" due to 
the lack of cooperation by the veteran.  

he Board once again concludes that the pure tone threshold 
averages may be used for rating purposes and that 
consideration of Table VIa is appropriate.  Therefore, the 
Board will evaluate the veteran's claim solely on the pure 
tone results of the October 1996, audiological examination.

In its review of the October 1996 audiological examination 
results, the Board first notes that the report of the October 
1996 audiological examination does not reveal total left ear 
deafness but rather that the veteran's average pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 45 decibels.  
Additionally, the Board observes that the results of audio-
ear disease examination that same month indicate normal 
hearing in the veteran's left ear.  The report of the October 
1996 audiological examination also shows that right ear 
hearing is manifested at the same frequencies by an average 
pure tone threshold of 82 decibels.  When the veteran's right 
ear pure tone threshold average is applied to Table VIa, 
Numeric Designation of Hearing Impairment, the numeric 
designation is VII.  64 Fed. Reg. 25,202 (to be codified at 
38 C.F.R. § 4.85.

As was noted previously, the Board has reviewed the recent 
revisions applicable to hearing loss relevant to the 
veteran's claim and finds that none of those changes would 
affect the outcome in this matter, and that the application 
of the revisions which were effective June 10, 1999, without 
prior consideration by the veteran, is not prejudicial to the 
veteran.  64 Fed. Reg. 25,202 (to be codified at 38 C.F.R. 
§ 4.85; Bernard v. Brown, supra.  It is noted that the 
revised provisions include the addition of Section 4.85(f) to 
more clearly specify that a nonservice-connected ear will be 
assigned a Roman numeral designation of I, subject to the 
provisions of Section 3.383 (1998).  Therefore, since the 
veteran's left ear is not service-connected, the numeric 
designation is I.

When the numeric designations are applied to Table VII, 
Percentage Evaluations for Hearing Impairment, the veteran's 
right ear hearing loss is determined to be noncompensable.  
38 C.F.R. § 4.87.  The Board further notes that while the new 
rating criteria provide that alternative tables could be 
employed where the pure tone thresholds in any four of the 
five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 55 decibels or greater, 64 Fed. Reg. 25, 209 (1999) (to 
be codified at 38 C.F.R. § 4.86), this provision does not 
affect the Board's decision.  More specifically, under the 
new criteria, in the situation of such consistently high 
thresholds, the veteran's hearing is to be considered under 
Table VI or Table VIa, whichever results in a higher 
evaluation.  However, as was noted above, the veteran's 
inconsistent speech audiometry scores have precluded the use 
of those scores, and consequently consideration of the 
veteran's hearing loss under Table VI.  Thus, Table VIa would 
be the only table appropriate for application.  The Board 
also notes that while the veteran may argue that he has been 
prejudiced by the use of the October 1996 pure tone 
thresholds as they have also been determined to be unreliable 
by the October 1996 VA examiner, the Board does not agree.  
The examiner has suspected that the pertinent thresholds were 
more sensitive and not less, and accordingly, the Board finds 
that the use of those thresholds for rating purposes in the 
face of such suspicion constitutes the consideration of this 
claim in the light most favorable to the veteran.  

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the hearing disability on average 
occupational functioning.  The Board, therefore, concludes 
that entitlement to a compensable schedular evaluation for 
the appellant's hearing loss in the right ear is not 
established.

In addition, as the Court has pointed out, the assignment of 
a disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board further finds that the veteran is also not entitled 
to an increased rating under 38 C.F.R. § 3.321(b) (1998).  As 
to the disability picture presented, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in employment in 
this case is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Although the veteran has indicated that his hearing has 
gotten worse, the rating currently assigned accounts for what 
is considered the average impairment of earning capacity for 
veterans with this type of disability, and a higher rating on 
an extraschedular basis is not warranted.

In conclusion, the Board notes that this determination must 
be based upon the current level of disability.  Should the 
veteran's right ear hearing loss increase in severity in the 
future, he may again apply for an increased rating.


ORDER

The claim for service connection for dizziness, claimed as 
Meniere's syndrome, is denied as not well grounded.

Entitlement to a compensable rating for right ear hearing 
loss is denied.


REMAND

With respect to the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for schizoid personality, also claimed as a 
psychological disorder, and entitlement to service connection 
for dementia as secondary to head injury, the Board first 
notes that the record reveals various psychiatric diagnoses 
over the years that have resulted in final denials, the last 
of which arose out of the March 1988 denial of an application 
to reopen the claim.  Since that point in time, the Board 
notes that the veteran has more recently pursued a claim for 
service connection for dementia arising out of a head injury 
which he alleges occurred during active service when he fell 
and his head struck a rock.  The Board finds that the veteran 
has effectively raised an entirely new theory of entitlement, 
premised on the rationale that his claimed disability is an 
organic brain disorder due to trauma rather than an acquired 
psychiatric disorder.   

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
schizoid personality, also claimed as a psychological 
disorder, is, of course, based on the veteran's original 
theory of entitlement.  In this regard, the Board would point 
out that during the pendency of this appeal, the United 
States Court for the Federal Circuit entered a decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a Social 
Security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted with have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the Board notes that in the September 1996 
statement of the case, the RO provided the claimant with the 
provisions of 38 C.F.R. § 3.156(a), however, in the reasons 
and basis section of the most recent supplemental statement 
of the case in July 1998, the RO quoted the Colvin standard 
and appeared to base its decision in part upon that standard.  
Consequently, remand of this matter is required for the 
correction of this procedural defect.  38 C.F.R. § 19.9 
(1998).  The Board further finds that based on the current 
record, it would be prejudicial for the Board to proceed with 
the adjudication of this claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

As for the veteran's claim for service connection for 
dementia as secondary to head injury, the Board recognizes 
that this is a new claim that has not been subject to 
previous adjudication.  However, as was alluded to above, it 
is clear from a review of the record that the disability of 
dementia is based on the same symptoms that have been 
previously addressed and/or diagnosed as either a personality 
disorder or as an acquired psychiatric disability.  
Therefore, the Board finds that the issue of entitlement to 
service connection for dementia as secondary to head injury 
is inextricably intertwined with the issue of entitlement to 
service connection for schizoid personality, also claimed as 
a psychological disorder.  Thus, since the Board finds that 
further evidentiary development is warranted as to the issue 
of entitlement to service connection for dementia, the Board 
finds that such development must also take place prior to 
readjudication of the issue of whether new and material 
evidence has been submitted to reopen a claim for schizoid 
personality, also claimed as a psychological disorder.

The Board notes that the requested evidentiary development 
includes the RO's request for a medical opinion as to the 
degree of medical probability that there is a relationship 
between any current dementia or psychiatric disability and 
service, based upon an accurate medical history.  This 
development should also occur prior to any additional 
adjudication of this matter by the RO.  

While this matter is in remand status, the Board further 
requests that the RO make an effort to obtain the complete VA 
clinical treatment records relating to the veteran's VA 
hospitalizations for the periods of November 23, 1973 to 
December 26, 1973, June 11, 1979 to July 5, 1979, July 2, 
1987 to July 15, 1987, and August 3, 1987 to August 11, 1987.  
The complete records of these hospitalizations may contain 
findings and reports of medical history that would be 
pertinent as to whether any organic brain disorder or 
psychiatric disorder is related to service. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for dementia or any psychiatric 
disorder.  Any medical records other than 
those now on file pertaining to treatment 
for dementia or any psychiatric disorder 
should be obtained and associated with 
the claims folder, including but not 
limited to the complete VA clinical 
treatment records relating to the 
veteran's VA hospitalizations for the 
periods of November 23, 1973 to December 
26, 1973, June 11, 1979 to July 5, 1979, 
July 2, 1987 to July 15, 1987, and August 
3, 1987 to August 11, 1987. 

3.  Preferably after (1) and (2) are 
accomplished, the RO should arrange for 
the veteran's claims file and this remand 
to be reviewed by an appropriate 
examiner, in order to formulate responses 
to the following:

With respect to any current psychiatric 
disability and/or organic brain syndrome, 
including dementia, what is the degree of 
medical probability that such psychiatric 
disability and/or organic brain syndrome, 
including dementia, is causally related 
to the veteran's period of active 
service?  In addressing this question, 
the examiner should first provide a 
response based upon the premise that the 
correct medical history is that reflected 
in the service medical records: there was 
no head injury and no unconsciousness in 
conjunction with the documented fall in 
service and that no hallucinations were 
present in service.  In the alternative, 
the physician may offer an opinion based 
upon his or her interpretation of what 
the record shows as to the history of the 
disability as it concerns the evidence of 
head trauma or unconsciousness in 
service, and the manifestations of 
symptoms during and post service should 
be clearly stated.

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
dementia as secondary to head injury and 
whether or not new and material evidence 
has been submitted to reopen a claim for 
service connection for schizoid 
personality, also claimed as a 
psychiatric disorder, applying the 
definition of new and material evidence 
provided in 38 C.F.R. § 3.156(a).

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case including the provisions of 
38 C.F.R. § 3.156(a), and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


